Citation Nr: 1701518	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2016 brief, the Veteran's representative references shrapnel wounds in the left leg and back.  Should the Veteran wish to file a claim in that regard, he should submit a claim on the appropriate standardized VA form.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 50 percent for PTSD, as well as entitlement to a TDIU.  He maintains that PTSD results in at least deficiencies in most areas of functioning, and has precluded substantially gainful employment throughout the appeal period.  

A March 2014 submission contends that the Veteran's PTSD is worse since the most recent January 2010 VA examination, the report of which reflects a Global Assessment of Functioning (GAF) score of 55.  Lending support to that assertion are VA treatment records noting a GAF score of 45 in May 2011, and a finding of unemployability in July 2010.  As such, the Veteran should be scheduled for a VA examination with respect to the severity of his PTSD.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

The claim for a TDIU is intertwined with the increased rating claim for PTSD and will also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since January 2013.  

2.  After completion of the above, schedule the Veteran for a VA PTSD examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to the severity and all symptomatology caused by PTSD.  The examiner should provide an opinion as to the effects of that symptomatology on the Veteran's social and occupational function and activities of daily life.

The examiner should also comment on the impact of the Veteran's service-connected disability on his ability to secure and follow substantially gainful employment.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

